DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 08/20/2021. As indicated by the amendment: claims 7 and 8 have been amended. In response to the amendment of claim 7, its rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. Claims 7-26 are presently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsumaru (JP 2007-188797 A).
Regarding claim 7, Tsumaru discloses a multistage pushbutton switch device comprising: a pushbutton (31; Fig.s 3 and 4) that is energized in a projection direction, switches (26; par. [0025]-[0026]), each switch composed of a tactile switch that is operated from an off state to an on state by pressing operation of the pushbutton (31), wherein n (n is an integer of two or more) pushbutton switches (37/32/34 and 44/40/41) and at least one load absorption spring (35) are arranged between the pushbutton (31) and a reaction force wall (46) receiving a reaction force of an energizer (F) that energizes the pushbutton (31), in the same axial line, so that other than elements that contact with the reaction force wall (46) are movable (Figs. 6-8; when pushbutton 31 is energized, the load absorption spring 35 moves pressing member 40 (see par. [0060]), continued pressing of the spring 35 by the energizer also moves the switch pressing pin 41 and the spring 42 (see par. [0061])), each of the n pushbutton switches (37/32/34 and 44/40/41) is composed of an electrical switch (37 and 44) and a pusher (32/34 and 40/41) that operates the electrical switch, and (n-1) that is one less than n, or more pushbutton switches (44/40/41) are arranged with an intermediate spring (42) that separates the electrical switch (44) from the pusher (40/41), when the pushbutton (31) is pressed and displaced, the [[n]] respective electrical switches of the corresponding n pushbutton switches are sequentially turned on, and pressed by the pusher that moves to approach the electrical switch (par. [0059]-[0062] and [0066]-[0068]; Figs. 6-8), a stopper (33; Figs. 6-8) that mechanically regulates the maximum press displacement position of the pushbutton (31) is provided, the at least one load absorption spring (35) is arranged at a position corresponding to at least one of between the pushbutton and the pushbutton switch that is the nearest to the pushbutton, between the pushbutton switches (37/32/34 and 44/40/41) that are springs (42; “(n-1) or more” only requires one intermediate spring where n=2) and the at least one load absorption spring (35) are set so that an electrical switch (37) that is turned on lastly is turned on before the pushbutton (31) abuts to the stopper (33; Fig. 8).
Regarding claim 8, Tsumaru discloses the multistage pushbutton switch device according to claim 7, wherein: switches (44/40/41) is compressed regardless of whether or not the pushbutton is pressed (par. [0064]).
Regarding claim 9, Tsumaru discloses the multistage pushbutton switch device according to claim 7, wherein the n pushbutton switches (37/32/34 and 44/40/41) include one pushbutton switch (37/32/34) that is not arranged with (positioned above; Fig. 4) the intermediate spring (42), and (n-1) pushbutton switches (44/40/41) that are arranged with the intermediate spring (42; Fig. 4).
Regarding claim 10, Tsumaru discloses the multistage pushbutton switch device according to claim 8, wherein the n pushbutton switches (37/32/34 and 44/40/41) include one pushbutton switch (37/32/34) that is not arranged with (positioned above; Fig. 4) the intermediate spring (42), and (n-1) pushbutton switches (44/40/41) that are arranged with the intermediate spring (42; Fig. 4).
Regarding claim 11, Tsumaru discloses the multistage pushbutton switch device according to claim 7, wherein all the n pushbutton switches (37/32/34 and 44/40/41) are 
Regarding claim 12, Tsumaru discloses the multistage pushbutton switch device according to claim 8, wherein all the n pushbutton switches (37/32/34 and 44/40/41) are pushbutton switches (37/32/34 and 44/40/41) that are arranged with (coupled with directly or indirectly within the multistage pushbutton switch device; Fig. 4) the intermediate spring (42).
Regarding claim 13, Tsumaru discloses the multistage pushbutton switch device according to claim 9, wherein n=2 (37/32/34 and 44/40/41).
 Regarding claim 14, Tsumaru discloses the multistage pushbutton switch device according to claim 10, wherein n=2 (37/32/34 and 44/40/41).
Regarding claim 15, Tsumaru discloses the multistage pushbutton switch device according to claim 11, wherein n=2 (37/32/34 and 44/40/41).
Regarding claim 16, Tsumaru discloses the multistage pushbutton switch device according to claim 12, wherein n=2 (37/32/34 and 44/40/41).
Regarding claim 17, Tsumaru discloses the multistage pushbutton switch device according to claim 7, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.
Regarding claim 18, Tsumaru discloses the multistage pushbutton switch device according to claim 8, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.
Regarding claim 19, Tsumaru discloses the multistage pushbutton switch device according to claim 9, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.
Regarding claim 20, Tsumaru discloses the multistage pushbutton switch device according to claim 10, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.
Regarding claim 21, Tsumaru discloses the multistage pushbutton switch device according to claim 11, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a 
Regarding claim 22, Tsumaru discloses the multistage pushbutton switch device according to claim 12, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.
Regarding claim 23, Tsumaru discloses the multistage pushbutton switch device according to claim 13, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.
Regarding claim 24, Tsumaru discloses the multistage pushbutton switch device according to claim 14, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 
Regarding claim 25, Tsumaru discloses the multistage pushbutton switch device according to claim 15, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.
Regarding claim 26, Tsumaru discloses the multistage pushbutton switch device according to claim 16, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.

Response to Arguments
Applicant's arguments filed 08/20/21 have been fully considered but they are not persuasive. Applicant argues that Tsumaru’s intermediate spring (42) does not separate the electrical switch from the pusher (see Remarks at page 10). The Examiner respectfully disagrees. As is clear in Figure 4 of Tsumaru, the intermediate spring (42) separates the electrical switch (44) from the pusher (40/41), as force applied to the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795